Citation Nr: 0945934	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  05-31 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of head trauma with headaches.

2.  Entitlement to an initial disability rating in excess of 
20 percent for a right shoulder disability.

3.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease of the cervical 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1982 to 
November 1986, December 1987 to December 1989, and from 
December 2002 to August 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

When this case was previously before the Board in February 
2009, it was decided in part and remanded in part.  It has 
since returned to the Board for further appellate action.  
The Board notes that this previous remand also addressed the 
issue of entitlement to an initial disability rating in 
excess of 10 percent for a right knee disability for issuance 
of a Statement of the Case.  A Statement of the Case 
pertaining to this matter was issued in March 2009.  The 
Veteran has not submitted a Form 9 indicating his desire to 
appeal this issue to the Board, and thus the Board will not 
address this issue in this decision.


FINDINGS OF FACT

1.  The Veteran's residuals of head trauma are productive of 
cervicogenic headaches; however, these headaches are not 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

2.  The Veteran's right shoulder disability is productive of 
painful, limited motion; however, motion of the arm is not 
limited to midway between the side and shoulder.

3.  The Veteran's degenerative disc disease of the cervical 
spine is productive of pain and limitation of motion; forward 
flexion of the cervical spine is greater than 15 degrees and 
there is no ankylosis of the cervical spine.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for residuals of head trauma with headaches have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.124a, Diagnostic Code 8100 (2009).

2.  The criteria for an initial rating in excess of 20 
percent for left shoulder disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5201, 5203 (2009).

3. The criteria for an initial rating in excess of 20 percent 
for degenerative disc disease of the cervical spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5010, 5235-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in October 2003 and January 2007.  
Although the January 2007 letter was not sent until after the 
initial adjudication of the claims, the Board finds there is 
no prejudice to the Veteran in proceeding with the issuance 
of a final decision.  Following the provision of the required 
notice and the completion of all indicated development of the 
record, the originating agency readjudicated the Veteran's 
claims in June 2009.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of the claim 
would have been different had complete VCAA notice been 
provided before the initial adjudication of the claims.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.
Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Residual Head Trauma with Headaches

The Veteran's residuals of  head trauma with headaches is 
rated as 30 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, for migraine headaches.  The maximum 
schedular disability rating of 50 percent is warranted for 
migraine headaches with very frequent and completely 
prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
disability rating is warranted for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  .  

Cervical Spine

Degenerative disc disease of the cervical spine is rated 
either under General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R.  § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that if there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  

Note (1) following the formula provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  

A 10 percent evaluation is in order for forward flexion of 
the cervical spine greater than 30 degrees but not greater 
than 40 degrees; combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or 
a vertebral body fracture with loss of 50 percent or more of 
height.  A 20 percent evaluation is warranted for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; a combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation is assigned in 
cases of forward flexion of the cervical spine of 15 degrees 
or less, or favorable ankylosis of the entire cervical 
spine.  A 40 percent evaluation is in order for unfavorable 
ankylosis of the entire cervical spine.  A 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion, extension, and 
bilateral lateral flexion of the cervical spine are zero to 
45 degrees; and normal bilateral lateral rotation is zero to 
80 degrees.  The normal combined range of motion of the 
cervical spine is to 340 degrees.  Third, in exceptional 
cases, an examiner may state that, because of age, body 
habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  Fourth, 
each range of motion should be rounded to the nearest 5 
degrees.

Left Shoulder

The Veteran's left shoulder disability currently is evaluated 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201, for limitation of motion of the shoulder.  That 
code provides that a 20 percent rating is warranted for 
limitation of the motion of the major or minor arm at the 
shoulder level.  A 30 percent rating is warranted where major 
arm motion is limited to midway between the side and shoulder 
level.  A 30 percent rating is also warranted where minor arm 
motion is limited to 25 degrees from the side.  Finally, a 40 
percent rating is warranted where limitation of the major arm 
is to 25 degrees from the side.  

Other Considerations

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R.         § 4.40 concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v.  
Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected residual head trauma with headaches, right 
shoulder, and cervical spine disabilities.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.  

The Veteran was granted service connection for residuals of 
head trauma with headaches, a cervical spine disability, and 
a right shoulder disability in a February 2004 rating 
decision.  The disabilities were each assigned 10 percent 
evaluations, effective August 31, 2003.  The Veteran appealed 
these disability ratings, contending that the severity of his 
disabilities warrants a higher rating.  During the course of 
this appeal, the RO increased the disability ratings for the 
Veteran's cervical spine disability to 20 percent, right 
shoulder disability to 20 percent, and residuals of head 
trauma with headaches to 30 percent, also effective August 
31, 2003.  These actions did not satisfy the Veteran's 
appeal.

Residuals of Head Trauma with Headaches

A private neurology report from September 2003, shortly after 
the Veteran's release from service, indicates that he 
sustained a closed head injury in Kuwait while in service.  
He complained of headaches and problems with his memory.  A 
neurologic examination was normal at that time.  

The Veteran was first afforded a VA examination with respect 
to this claim in November 2003.  At the time of examination, 
the Veteran continued to report problems with headaches since 
his in-service head injury.  He indicated that he experienced 
approximately 2 to 4 headaches per day, with pain beginning 
at the base of the neck and radiating to the right temple.  
He denied any associated symptoms such as nausea, vomiting, 
aura, or photophobia.  Upon examination, neurologic testing 
produced no significant results.  An MRI of the brain from 
July 2003 indicated a few punctuate nonspecific T2 
hyperintensities within the left frontal white matter that 
may represent microvascular ischemic lesions.  The examiner 
diagnosed the Veteran with headaches.  

During another VA examination in August 2005, the Veteran 
complained of headaches approximately 2 to 6 times per day, 
lasting in duration anywhere from 15 minutes to 10 to 12 
hours.  He also reported dizziness and sensitivity to noise 
and light.  A neurologic examination again produced normal 
results, and the Veteran was diagnosed with headaches.

VA outpatient treatment records show continued complaints of 
headaches and treatment for a chronic headaches condition.

The Veteran was afforded a VA examination for traumatic brain 
injury in March 2009.  The Veteran continued to complain of 
headaches occurring 2 to 3 times per month, brought on by 
bright lights or during chiropractic treatment for his neck.  
The examiner found that the severity of the Veteran's 
traumatic brain injury (TBI) at the time of injury could be 
considered mild, as the injury report indicates that the 
Veteran "felt lightheaded for a moment."  As for whether 
the condition has been stabilized, the examiner considered 
current symptoms, the Veteran's report, and the length of 
time since the trauma, and determined that the condition was 
stable.  The examiner characterized the Veteran's headaches 
as cervicogenic headaches.  The Veteran endorsed other 
symptoms such as dizziness, some memory impairment, 
occasional decreased attention and concentration, but denied 
symptoms of fatigue, speech or swallowing difficulties, 
vision problems, hearing problems, or psychiatric symptoms.  
The examiner indicated that the current symptoms appeared to 
be stable.  A neurology examination was without evidence of 
abnormality.  The examiner's diagnostic impression was 
cervicogenic headaches.  He found no evidence of a cognitive 
disorder.  He also found no evidence of residuals of TBI.  
Test results were within normal limits across domains, and 
the Veteran did not report other residual symptoms of TBI.  
The Veteran also did not meet the criteria for a cognitive 
disorder.  Based on these results, the examiner opined that 
the Veteran's headaches appeared to be related to his 
cervical injury and not to a brain injury.

With respect to this disability's impact on employment, the 
examiner noted that there were no cognitive deficits or 
residuals of TBI that would preclude the Veteran from 
competitive employment.  He opined that the Veteran's 
headaches may have a mild effect on the reliability and 
productivity of his occupational functioning, but would not 
render him unemployable.  

In March 2009, the Veteran was also afforded a VA examination 
pertaining to his headaches.  He reported headaches occurring 
2 to 3 times per month precipitated by loud noise and bright 
lights.  He indicated that that he takes medication to try to 
resolve his headaches, and that the condition can last 
anywhere from 2 hours to 2 days. He claimed that during this 
time, he rests or soaks in a tub. After the headache 
resolves, he returns to baseline with no residuals. Other 
associated symptoms endorsed included fatigue, but not 
functional loss or weakness.  The examiner diagnosed the 
Veteran with flares of cervicogenic headaches.

Based on the foregoing evidence, the Board finds that the 
Veteran's headache disability more nearly approximates the 
criteria for a 30 percent rating for migraine headaches than 
an increased 50 percent rating.  In so finding, the Board 
observes that while the evidence indicates that the Veteran's 
experiences frequent cervicogenic headaches, these headaches 
do not rise to the level of severity required for a 50 
percent rating.  During the March 2009 VA examination, the 
Veteran indicated that he experiences severe headaches 
approximately 2 to 3 times per month lasting up to 2 days.  
However, the evidence does not establish that these headaches 
are completely prostrating and prolonged productive of severe 
economic inadaptability.  In fact, during the examination the 
Veteran denied functional loss or weakness during his 
headaches.  And while he indicated that often rests and takes 
baths to treat his headaches, there is no evidence indicating 
that his headaches are completely prostrating.  Moreover, the 
March 2009 TBI VA examiner noted that these headaches would 
likely reduce the reliability and productivity of his 
occupational functioning, but not render him unemployable. 
Thus, the records do not establish that the Veteran is 
entitled to a disability rating in excess of 30 percent for 
his residuals of head trauma with headaches.

The Board has considered whether there is any other basis for 
a assigning a higher rating for the Veteran's residuals of 
head trauma with headaches, but has found none.  In 
particular, the Board has considered whether the Veteran's 
disability should be rated as a traumatic brain injury, but 
has determined that a rating under this Diagnostic Code would 
not be appropriate in the Veteran's case.  In support of this 
determination, the Board notes that the March 2009 VA 
examiner found no evidence of a cognitive disorder, or 
evidence of residuals of TBI.  Test results were within 
normal limits across domains, and the Veteran did not report 
other residual symptoms of TBI.  

Right Shoulder Disability

The Veteran was first afforded a VA examination for his right 
shoulder disability in November 2003.  He complained that his 
shoulder motion was restricted and that he was unable to lift 
anything or reach over his head.  A physical examination 
revealed slight pain on palpation of the acromioclavicular 
joint and glenohumeral joint.  There was no erythema, 
increased temperature, or effusion noted.  There was no 
crepitus audible upon passive movement.  Range of motion 
testing revealed elevation to 180 degrees with difficulty.  
External rotation was to 90 degrees, while internal rotation 
was to 80 degrees.  The Veteran was able to put his hand 
behind his head and behind his back.  All movements were 
noted to create pain and were done with difficulty.  The 
Veteran could elbow flex to 145 degrees against resistance, 
and this movement was slightly weaker on the right than on 
the left.  The examiner diagnosed the Veteran with an old 
healed fracture of the clavicle with mild residual deformity 
and minimal degenerative changes of the acromiolclavicular 
joint.

During another VA examination in August 2005, the Veteran 
noted that he must lift his arm up over his head in order to 
sleep at night to alleviate the pain in his right shoulder.  
He also described pain when lifting his arm above his 
shoulder and flare-ups of pain several times per day with 
warmth and tenderness. The examiner noted that the Veteran is 
right-hand dominant.  A physical examination revealed 
tenderness with palpation in all aspects of the right 
shoulder, including the clavicle.  Forward flexion was to 170 
degrees, while abduction was to 100 degrees with pain.  
External rotation was to 90 degrees while internal rotation 
was to 45 degrees.  The Veteran complained of severe pain, 
and was unable to complete repetitive motion testing.  At 
this time, the Veteran was diagnosed with shoulder pain.  

The Veteran was most recently afforded a VA examination for 
his right shoulder disability in March 2009.  The examiner 
noted that a right shoulder MRI revealed a rotator cuff tear.  
EMG studies were also performed, as the Veteran had 
complaints of radiculopathy numbness to the right hand, which 
proved to be negative with no underlying peripheral 
neuropathy or polyneuropathy, no medial or ulnar entrapments 
noted.  Currently, the Veteran reported that when using his 
arm, he experienced an onset of tingling and sporadic 
numbness of the right arm to the fingertips.  He indicated 
this condition was self-limiting and self-resolving within 1 
hour with no treatment.  The Veteran also admitted to flares 
of sharp discomfort and pain in the right AC joint.  Other 
symptoms noted included occasional weakness and limitation, 
but the Veteran denied stiffness, giving way, swelling, heat, 
redness, locking, easy fatigability or lack of endurance.  

Upon physical examination, the shoulders were observed to be 
symmetrical with no height difference.  There was no redness, 
swelling, edema, erythema, abnormal bony prominences or 
abnormal musculature.  Range of motion testing revealed that 
forward flexion was to 160 degrees, with pain beginning at 
160 degrees.  Abduction was to 170 degrees, with pain also 
beginning at the endpoint of the motion.  External rotation 
was to 85 degrees and internal rotation was to 90 degrees, 
both with pain beginning at the end of the motion.  
Repetitive motion did not change the degrees of range of 
motion nor cause any instability, incoordination, easy 
fatigability, weakness.  There were also no flare-ups, muscle 
atrophy, weakness, paralysis, or contracture.  An X-ray of 
the right shoulder was normal.  The examiner concluded by 
diagnosing the Veteran with right shoulder rotator cuff tear, 
with flares of radiculopathy numbness.   

VA outpatient records also record the Veteran's right 
shoulder complaints.  In October 2004, the Veteran's right 
arm range of motion was noted to be good despite his shoulder 
condition.  Forward flexion in the scapula plane was up to 
170 degrees, while abduction was to 150 degrees.  Hawkins and 
Neers testing were all positive, and there was decreased 
light touch over ulnar nerve distribution.

In sum, the medical evidence shows that the Veteran 
experiences painful, limited motion of the right shoulder.  
However, there is no evidence from the VA examinations that 
motion of the Veteran's right arm is limited to midway 
between the side and shoulder, which is lower than 90 
degrees.  In fact, the three VA examinations consistently 
revealed forward flexion (elevation) and abduction to 100 
degrees and above.  

Moreover, while pain was noted on examination, it was 
consistently experienced at only the endpoints of the 
relevant motions.  In each instance, the extent of pain-free 
motion substantially exceeded the limitation that would need 
to be shown for an increase.  Moreover, the findings of the 
March 2009 VA examiner specifically notes no evidence of 
additional loss of motion due to weakness, fatigability or 
pain during repetitive motion or flare-ups of pain.  There 
was also no muscle atrophy, weakness, or incoordination.  As 
such symptomatology has been considered in the assigned 
schedular ratings, the Board finds that there is no 
additional functional loss to support higher ratings.  See 
DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45. 

Finally, there is also no evidence of nonunion or dislocation 
of the clavicle or scapula.  Accordingly, an initial rating 
higher than 20 percent is not warranted for the disability.  

The Board acknowledges the findings of the March 2009 VA 
examiner indicating flares of radiculopathy numbness 
associated with the Veteran's right shoulder disability.  
However, there is no other evidence of record demonstrating 
mild radiculopathy associated with a right shoulder 
disability.  In short, the evidence does not demonstrate that 
the criteria for a separate evaluation for associated 
radiculopathy of the right upper extremity have been met.  
See 38 C.F.R. § 4.124a.

The Board has taken into consideration the Veteran's 
statements regarding the severity of his symptoms.  The 
Veteran has been granted a 10 percent disability rating 
because of the functional impairment resulting from the 
disability.  As explained above, the objective evidence shows 
that he does not have sufficient functional impairment to 
warrant a higher rating.  

Cervical Spine

The Veteran was also first afforded a VA examination for his 
cervical spine disability in November 2003.  At the time of 
this examination, the Veteran reported that he was involved 
in a motor vehicle accident in service, after which he 
started experiencing neck pain.  He indicated that his pain 
began at the base of his neck and radiating toward his right 
temple.  An examination revealed slight pain on palpation of 
the cervical spine, particularly on the right side.  Range of 
motion testing revealed forward flexion to 30 degrees, 
extension to 15 degrees, lateral flexion to 40 degrees, and 
bilateral rotation to 30 degrees.  All of these movements 
were noted to have caused pain.  Based upon these results and 
X-ray findings, the examiner diagnosed the Veteran with 
degenerative disc disease of C5-6 and C6-7.  

In an August 2005 VA examination, the Veteran complained of 
constant neck pain with flare-ups, stiffness, warmth, and 
tenderness.  He indicated that his pain radiated down his 
right arm.  Upon examination, the examiner observed that the 
Veteran's gait was within normal limits.  Forward flexion of 
the cervical spine was to 40 degrees, while extension was to 
20 degrees.  Left and right rotation were each to 30 degrees.  
Repetitive range of motion testing was not completed due to 
the Veteran's report of the severity of his pain.  Upper 
extremity testing was also not completed due to the Veteran's 
inability to relax the upper extremities.  There was no 
muscle spasms noted.  The examiner concluded by diagnosing 
the Veteran with cervical disc disease.  

VA outpatient treatment records also track the Veteran's 
complaints and treatment of a cervical spine.  Cervical disc 
disease was noted in February 2004, and a disc bulge of the 
neck was noted in May 2004.  In October 2004, pain upon range 
of motion of the cervical spine was noted.  Neck pain was 
also observed in September 2005.  

The Veteran was most recently afforded a VA examination 
pertaining to his cervical spine disability in March 2009.  
During the examination, the Veteran reported experiencing 
flares of cervical spine pain starting at the occipital area 
of the spine and radiating laterally.  Flare-ups of pain 
occurred 3 to 6 times per month.  The Veteran denied any 
radiculopathy pain, paresthesias, dysesthias, or sensory 
abnormalities down his arms due to the cervical spine.  While 
the Veteran endorsed symptoms of limited motion and 
functional impairment, he denied stiffness or weakness.  

Upon physical examination, the Veteran's cervical spine was 
observed to be symmetrical with no redness, swelling, edema, 
erythema, or abnormal bony prominences or musculature.  The 
Veteran complained of slight tenderness upon palpation of the 
C4-C5.  Range of motion testing of the cervical spine 
revealed forward flexion to 45 degrees with no pain.  
Extension was to 40 degree with slight pain beginning at 40 
degrees.  Left and right lateral flexion were each to 40 
degrees with pain also beginning at the endpoint of the 
motion.  Left lateral rotation was to 75 degrees, while right 
lateral rotation was to 80 degrees with pain at the end of 
the motion.  Repetitive range of motion did not change the 
degree of the range of motion nor cause further pain, 
incoordination, weakness, instability, or easy fatigability.  
There were also no flare-ups, muscle atrophy, weakness, 
paralysis, or contracture noted.  Peripheral nerve 
examination results revealed good sensate ability in the 
upper extremity and that upper extremity reflexes were 
intact.  X-ray results showed mild straightening of the spine 
and possible minimal C3-C4 disc space narrowed.  The examiner 
concluded by diagnosing the Veteran with degenerative disc 
disease of the cervical spine.

Based on the foregoing medical evidence, the Board fines that 
the Veteran is not entitled to a disability rating in excess 
of 20 percent for his cervical spine disability.  In so 
finding, the Board notes that VA examination reports do not 
indicate that that forward flexion of the cervical spine was 
less than 15 degrees, nor is there evidence of favorable 
ankylosis of the entire cervical spine. 

Moreover, while pain was noted on examination, it was 
consistently experienced at only the endpoints of the 
relevant motions.  In each instance, the extent of pain-free 
motion exceeded the limitation that would need to be shown 
for an increase.  There was no muscle atrophy, weakness, or 
incoordination.  As such symptomatology has been considered 
in the assigned schedular ratings, the Board finds that there 
is no additional functional loss to support higher ratings.  
See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45. 

The Board has taken into consideration the Veteran's various 
statements regarding the severity of his symptoms and the 
impact of the disabilities on his daily life.  The Veteran 
was granted 20 percent disability ratings for degenerative 
disc disease of the cervical spine because of the functional 
impairment resulting from the disability.  As explained 
above, the objective evidence shows that he does not have 
sufficient functional impairment to warrant a higher rating.  

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 20 percent for 
the cervical spine, but has found none.  In particular, the 
Board notes that the record does not show that the Veteran 
experienced any incapacitating episodes requiring bed rest 
prescribed by a physician.  In addition, the record does not 
confirm that he experienced any significant neurological 
impairment in the upper extremities as a result of the 
disability.  The Board acknowledges the notation from the 
August 2005 that the Veteran complained of radiating pain 
down his right arm, however, the examiner was unable to 
complete testing of the right arm at that time.  Moreover, 
during the March 2009 VA examination, the Veteran did not 
complain of radiating pain to the limbs, and detailed motor 
and sensory examinations of the upper extremities revealed no 
abnormalities.  There is no other evidence of record 
demonstrating mild radiculopathy associated with a cervical 
spine disability.  In short, the evidence does not 
demonstrate that the criteria for separate evaluations for 
associated radiculopathy of any extremity have been met.  See 
38 C.F.R. § 4.124a (concerning neurological disorders).

Other Considerations

The Board has also considered the doctrine of reasonable 
doubt but has determined that it is not applicable to the 
claim because the preponderance of the evidence is against 
the claims.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disabilities warranted more than the ratings discussed above.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, there is no indication that the average 
industrial impairment from the disabilities would be in 
excess of those contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order. Id.


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for degenerative disc disease of the cervical spine 
is denied.

Entitlement to an initial disability rating in excess of 20 
percent for a right shoulder disability is denied.

Entitlement to a disability rating in excess of 30 percent 
for residuals of head trauma with headaches is denied.


____________________________________________
WAYNE B. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


